Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
It should be noted that the limitation “a distance between the anode and the striker in the close state becomes constant” in claim 8 is interpreted to require that the driving unit is capable of driving the striker such that it is capable of remaining stationary relative to the anode when in the close state.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “moving unit configured to move a target” in claims 1, 10, and 12; “driving unit configured to perform rotation drive of the striker” in claims 1, 10,and 12; “control unit configured to control movement of the target” in claims 1, 10, and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The “moving unit” in claims 1, 10, and 12 is interpreted to be at least a linear movement motor or equivalents thereof, as described in paragraphs 0051-0052 and 0058 of the specification.
The “driving unit” in claims 1, 10, and 12 is interpreted to be at least a motor for powering rotation or equivalents thereof, as described in paragraph 0058 of the specification.
The “control unit” in claims 1, 10, and 12 is interpreted to be at least a computer, CPU, memory, or equivalents thereof programmed to signal the movement of the target, as described in paragraph 0054 of the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 6 of claim 1, the phrase “make a close state which the striker closes to a side surface” is unclear as to what is meant by “closes to a side surface”. Specifically, it is unclear whether this limitation requires that the striker is rotated to be in contact with a side surface (i.e. completely closing the distance) or only to be moved closer to the side surface than initially.
Claims 10 and 12 have similar limitations to line 6 of claim 1 that are unclear for the same reasons described above.
In claim 7, the limitation “such that a part of the arc spot generated in the target by the arc discharge overlaps” is unclear as to what overlaps with the part of the arc spot. For example, the limitation could be interpreted to mean that the arc spot must overlap with the facing position or overlap with another feature of the target, such as the edge or center of the target.
Claims 5-6, 8-9, and 11 are indefinite by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Munemasa (US 5896012 A) in view of Grimm (DE19618073C1), Nishimura (US 20100101947 A1), and Shiina (US 20110109227 A1).
	Regarding claim 1, Munemasa (US 5896012 A) teaches an apparatus for performing a vacuum arc deposition for deposition of a thin film onto a substrate (col 1 line 14-21, 45-47) comprising a bar form trigger electrode 32 (striker) configured to apply an arc discharge to the cathode 34 (target) when in a position close to the side surface of the cathode (col 4 line 17-22, 35-67; Fig. 1). Munemasa also teaches a cathode feed mechanism (moving unit) is used to move the cathode ahead (along a moving axis) as it is consumed so that a continuous operation may be achieved (so as to change a facing position on the side surface of the target facing the striker in the close state) (col 5 line 39-45).
	Munemasa fails to explicitly teach a driving unit configured to perform rotation drive of the striker so as to make a close state which the striker closes to a side surface around the moving axis of the target to generate an arc discharge. However, Grimm (DE19618073C1), in the analogous art of arc deposition, teaches a vacuum arc system wherein a clapper 10 (striker) is actuated by a movement mechanism 7 with a rotary electromagnet 9 (driving unit) such that it strikes the target 4 to ignite the arc evaporation in a close state (para 0016, 0018-0019; Fig. 2). 
Because Grimm teaches that such movement mechanisms were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the movement mechanism of Grimm to control the trigger electrode of Munemasa with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
The combination of Munemasa and Grimm teaches that the rotation axis of the striker is parallel to the moving axis (Munemasa Fig. 2 – 32, 34; Grimm Fig. 2 – 4, 9). The combination of Munemasa and Grimm fails to explicitly teach a control unit configured to control movement of the target by the moving unit so as to change a facing position on the side surface of the target facing the striker in the close state. 
However, Nishimura (US 20100101947 A1), in the analogous art of arc deposition, teaches a cathode feeding mechanism 67 for moving the cathode 22 forward and backward in its axial direction to maintain a constant deposition rate and film quality as the cathode is consumed (para 0020, 0039). Additionally, Shiina (US 20110109227 A1), in the analogous art of arc deposition, teaches a height control device (unit) 149 to vary the position of a target (para 0005; Fig. 10). Munemasa teaches a desire to move the target as it is consumed to achieve a continuous process (col 5 line 39-45). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a height control device, as described by Shiina, to control the movement of the cathode such that a constant deposition rate and film quality are maintained.
Regarding claim 5, the combination of Munemasa, Grimm, Nishimura, and Shiina teaches a control unit (Shiina para 0005; Fig. 10) for moving the target and thus necessarily capable of changing the facing position each time the arc discharge is generated.
	Regarding claim 6, the combination of Munemasa, Grimm, Nishimura, and Shiina teaches a control unit (Shiina para 0005; Fig. 10) for moving the target and thus necessarily capable of changing the facing position each time a size of an arc spot generated in the target by the arc discharge becomes larger than a predetermined size.
	Regarding claim 7, the combination of Munemasa, Grimm, Nishimura, and Shiina teaches a control unit (Shiina para 0005; Fig. 10) for moving the target and thus necessarily capable of changing the facing position such that a part of the arc spot generated in the target by the arc discharge overlaps
	Regarding claim 8, the combination of Munemasa, Grimm, Nishimura, and Shiina teaches an anode 26 arranged to face the cathode 34 (target) (Munemasa col 4 line 9-22; Fig. 1). Additionally, the aforementioned combination teaches the driving unit drives the striker such that a distance between the anode and the striker, when in the close state, becomes constant (Munemasa Fig. 1 – 26, 32; Grimm para 0016, 0018-0019).
	Regarding claim 9, the combination of Munemasa, Grimm, Nishimura, and Shiina teaches a columnar shaped cathode (target) (Munemasa Fig. 1 – 34). Alternatively, the aforementioned combination teaches a cylindrical insulating ring 33 that the cathode 34 (target) is bored through (Munemasa col 4 line 23-34; Fig. 1); therefore, the shape of the cathode must be cylindrical.
	Regarding claim 10, Munemasa (US 5896012 A) teaches an apparatus for performing a vacuum arc deposition for deposition of a thin film onto a substrate (col 1 line 14-21, 45-47) comprising a bar form trigger electrode 32 (striker) configured to apply an arc discharge to the cathode 34 (target) when in a position close to the side surface of the cathode (col 4 line 17-22, 35-67; Fig. 1). Munemasa also teaches a cathode feed mechanism (moving unit) is used to move the cathode ahead (along a moving axis) as it is consumed so that a continuous operation may be achieved (so as to change a facing position on the side surface of the target facing the striker in the close state) (col 5 line 39-45).
	Munemasa fails to explicitly teach a driving unit configured to perform rotation drive of the striker so as to make a close state which the striker closes to a side surface around the moving axis of the target to generate an arc discharge. However, Grimm (DE19618073C1), in the analogous art of arc deposition, teaches a vacuum arc system wherein a clapper 10 (striker) is actuated by a movement mechanism 7 with a rotary electromagnet 9 (driving unit) such that it strikes the target 4 to ignite the arc evaporation in a close state (para 0016, 0018-0019; Fig. 2). 
Because Grimm teaches that such movement mechanisms were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the movement mechanism of Grimm to control the trigger electrode of Munemasa with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
The combination of Munemasa and Grimm teaches that the plane including the rotation trajectory of the striker is parallel to the upper surface of the target (Munemasa Fig. 2 – 32, 34; Grimm Fig. 2 – 4, 9). The combination of Munemasa and Grimm fails to explicitly teach a control unit configured to control movement of the target by the moving unit so as to change a facing position on the side surface of the target facing the striker in the close state. 
However, Nishimura (US 20100101947 A1), in the analogous art of arc deposition, teaches a cathode feeding mechanism 67 for moving the cathode 22 forward and backward in its axial direction to maintain a constant deposition rate and film quality as the cathode is consumed (para 0020, 0039). Additionally, Shiina (US 20110109227 A1), in the analogous art of arc deposition, teaches a height control device (unit) 149 to vary the position of a target (para 0005; Fig. 10). Munemasa teaches a desire to move the target as it is consumed to achieve a continuous process (col 5 line 39-45). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a height control device, as described by Shiina, to control the movement of the cathode such that a constant deposition rate and film quality are maintained.
	Regarding claim 11, the combination of Munemasa, Grimm, Nishimura, and Shiina teaches the moving axis is horizontal (Munemasa Fig. 1 – 34) because the direction “horizontal” depends on the angle at which it is viewed without any definition of “vertical” or stating what the axis is horizontal relative to. Alternatively, Nishimura teaches a horizontally oriented cathode moving axis (Fig. 3 – 22). Both Munemasa and Nishimura teach arc deposition with a cathode feeding process (Munemasa col 5 line 39-45; Nishimura para 0020, 0039). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the vertically oriented cathode arrangement of Munemasa with a horizontally oriented cathode arrangement, as described by Nishimura, because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
	Regarding claim 12, Munemasa (US 5896012 A) teaches an apparatus for performing a vacuum arc deposition for deposition of a thin film onto a substrate (col 1 line 14-21, 45-47) comprising a bar form trigger electrode 32 (striker) configured to apply an arc discharge to the cathode 34 (target) when in a position close to the side surface of the cathode (col 4 line 17-22, 35-67; Fig. 1). Munemasa also teaches a cathode feed mechanism (moving unit) is used to move the cathode ahead (along a moving axis) as it is consumed so that a continuous operation may be achieved (so as to change a facing position on the side surface of the target facing the striker in the close state) (col 5 line 39-45).
	Munemasa fails to explicitly teach a driving unit configured to perform rotation drive of the striker so as to make a close state which the striker closes to a side surface around the moving axis of the target to generate an arc discharge. However, Grimm (DE19618073C1), in the analogous art of arc deposition, teaches a vacuum arc system wherein a clapper 10 (striker) is actuated by a movement mechanism 7 with a rotary electromagnet 9 (driving unit) such that it strikes the target 4 to ignite the arc evaporation in a close state (para 0016, 0018-0019; Fig. 2). 
Because Grimm teaches that such movement mechanisms were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the movement mechanism of Grimm to control the trigger electrode of Munemasa with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
The combination of Munemasa and Grimm teaches that the plane including the rotation trajectory of the striker is perpendicular to the moving axis of the target (Munemasa Fig. 2 – 32, 34; Grimm Fig. 2 – 4, 9). The combination of Munemasa and Grimm fails to explicitly teach a control unit configured to control movement of the target by the moving unit so as to change a facing position on the side surface of the target facing the striker in the close state. 
However, Nishimura (US 20100101947 A1), in the analogous art of arc deposition, teaches a cathode feeding mechanism 67 for moving the cathode 22 forward and backward in its axial direction to maintain a constant deposition rate and film quality as the cathode is consumed (para 0020, 0039). Additionally, Shiina (US 20110109227 A1), in the analogous art of arc deposition, teaches a height control device (unit) 149 to vary the position of a target (para 0005; Fig. 10). Munemasa teaches a desire to move the target as it is consumed to achieve a continuous process (col 5 line 39-45). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a height control device, as described by Shiina, to control the movement of the cathode such that a constant deposition rate and film quality are maintained.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 9-11 of U.S. Patent No. 11289305 in view of Grimm (DE19618073C1) and Nishimura (US 20100101947 A1).
Regarding claim 1, the reference patent teaches a deposition apparatus for forming a film on a substrate by arranging a discharge portion of a striker near a target to induce arc discharge comprising a changing mechanism configured to change a position of the target (moving unit) longitudinally and a control unit configured to control the changing mechanism such that the (facing) position of the target relative to the striker is changed, wherein the striking range is between two distal ends of the target on the outer circumferential surface (i.e. side surface) (claims 3, 9, 10).
The reference patent fails to explicitly teach a driving unit to perform rotation drive of the striker so as to make a close state in which the striker closes to a side surface around the moving axis of the target, and wherein an axis of the rotation drive of the striker is parallel to the moving axis. However, Grimm teaches a vacuum arc system wherein a clapper 10 (striker) is actuated by a movement mechanism 7 with a rotary electromagnet 9 (driving unit) such that it strikes the target 4 to ignite the arc evaporation in a close state, wherein the axis of rotation is parallel to the axial direction of the target (para 0016, 0018-0019; Fig. 2). 
Because Grimm teaches that such movement mechanisms were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the striker of the reference patent using the movement mechanism of Grimm with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). The movement direction of the reference claims is within a striking range that is between the distal ends of the target and at the outer circumference (claim 9, 10) and thus along the central axis (i.e. in the axial direction) and thus the combination of the reference patent and Grimm teaches the striker rotation axis is parallel to the moving axis.
Regarding claim 5, the reference patent teaches the control unit changes the position of the target in a striking range of the target (claim 9) and thus is capable of changing the facing position each time the arc is generated. Alternatively, the reference patent teaches that after each deposition step (arc generated) a changing step of changing the position of the arc discharge is performed (claims 1, 11).
Regarding claim 6, the reference patent teaches the control unit changes the position of the target in a striking range of the target (claim 9) and thus is capable of changing the facing position each time a size of an arc spot generated in the target by the arc discharge becomes larger than a predetermined size.
Regarding claim 7, the reference patent teaches the control unit changes the position of the target in a striking range of the target (claim 9) and thus is capable of changing the facing position such that a part of the arc spot generated in the target by the arc discharge overlaps. Alternatively, the reference patent teaches that the striking range is reduced such that the new striking range is within the striking range before reduction (claims 1, 9) and thus a part of the arc spot generated in the target prior to the reduction step would overlap with the new striking position.
Regarding claim 8, the combination of the reference patent and Grimm fails to explicitly teach an anode arranged to face the target, wherein the driving unit drives the striker such that a distance between the anode and the striker in the close state becomes constant. However, Grimm teaches the vacuum chamber being connected as an anode opposite the cathodic target (para 0017). Because Grimm teaches that such anodes were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a vacuum chamber as an anode in the reference patent with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). Additionally, the distance between the anode and the striker would be constant when the striker is in the close state because the striker may be held stationary in the close state and a vacuum chamber is stationary.
Regarding claim 9, the reference patent teaches that the target has two distal ends and an outer circumferential surface (claims 9, 10) and thus is columnar.
Regarding claim 10, the reference patent teaches a deposition apparatus for forming a film on a substrate by arranging a discharge portion of a striker near a target to induce arc discharge comprising a changing mechanism configured to change a position of the target (moving unit) longitudinally and a control unit configured to control the changing mechanism such that the (facing) position of the target relative to the striker is changed, wherein the striking range is between two distal ends of the target on the outer circumferential surface (i.e. side surface) (claims 3, 9, 10).
The reference patent fails to explicitly teach a driving unit to perform rotation drive of the striker so as to make a close state in which the striker closes to a side surface around the moving axis of the target, and wherein an axis of the rotation drive of the striker is parallel to the moving axis. However, Grimm teaches a vacuum arc system wherein a clapper 10 (striker) is actuated by a movement mechanism 7 with a rotary electromagnet 9 (driving unit) such that it strikes the target 4 to ignite the arc evaporation in a close state, wherein the plane including the rotation trajectory of the striker is parallel to the upper surface of the target (para 0016, 0018-0019; Fig. 2). 
Because Grimm teaches that such movement mechanisms were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the striker of the reference patent using the movement mechanism of Grimm with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 11, the combination of the reference patent and Grimm fails to explicitly teach the moving axis is horizontal. However, because the direction “horizontal” depends on the angle at which it is viewed without any definition of “vertical” or stating what the axis is horizontal relative to, the combination of the reference patent and Grimm necessarily meets the limitation of “horizontal.” Alternatively, Nishimura teaches a horizontally oriented cathode moving axis (Fig. 3 – 22).
Because Nishimura teaches that such movement mechanisms were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to orient the target of the reference patent such that it is moved horizontally, as described by Nishimura, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 12, the reference patent teaches a deposition apparatus for forming a film on a substrate by arranging a discharge portion of a striker near a target to induce arc discharge comprising a changing mechanism configured to change a position of the target (moving unit) longitudinally and a control unit configured to control the changing mechanism such that the (facing) position of the target relative to the striker is changed, wherein the striking range is between two distal ends of the target on the outer circumferential surface (i.e. side surface) (claims 3, 9, 10).
The reference patent fails to explicitly teach a driving unit to perform rotation drive of the striker so as to make a close state in which the striker closes to a side surface around the moving axis of the target, and wherein an axis of the rotation drive of the striker is parallel to the moving axis. However, Grimm teaches a vacuum arc system wherein a clapper 10 (striker) is actuated by a movement mechanism 7 with a rotary electromagnet 9 (driving unit) such that it strikes the target 4 to ignite the arc evaporation in a close state, wherein the plane including a rotation trajectory of the striker is perpendicular to the axial direction (para 0016, 0018-0019; Fig. 2). 
Because Grimm teaches that such movement mechanisms were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the striker of the reference patent using the movement mechanism of Grimm with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). The movement direction of the reference claims is within a striking range that is between the distal ends of the target and at the outer circumference (claim 9, 10) and thus along the central axis (i.e. in the axial direction) and thus the combination of the reference patent and Grimm teaches the rotation trajectory of the striker is perpendicular to the moving axis.
Claims 1 and 5-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-8 of U.S. Patent No. 10676813 in view of Grimm (DE19618073C1), and Nishimura (US 20100101947 A1).
Regarding claim 1, the reference patent teaches a deposition apparatus which forms a film on a substrate comprising a moving unit configured to move a target along a moving axis, a striker configured to generate an arc discharge, a driving unit configured to drive the striker so as to make a close state which the striker closes to a side surface around the moving axis of the target to generate the arc discharge, and a control unit configured to control movement of the target by the moving unit so as to change a facing position on the side surface of the target facing the striker in the close state (claim 1). 
The reference patent fails to explicitly teach the striker driving unit performs a rotation drive and an axis of the rotation drive of the striker is parallel to the moving axis. However, Grimm teaches a vacuum arc system wherein a clapper 10 (striker) is actuated by a movement mechanism 7 with a rotary electromagnet 9 (driving unit) such that it strikes the target 4 to ignite the arc evaporation in a close state, wherein the axis of rotation is parallel to the axial direction of the target (para 0016, 0018-0019; Fig. 2). 
Because Grimm teaches that such movement mechanisms were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to drive the striker of the reference patent using the movement mechanism of Grimm with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). The movement direction of the reference claims is along the rotating axis (i.e. in the axial direction) and thus the combination of the reference patent and Grimm teaches the striker rotation axis is parallel to the moving axis.
	Regarding claims 5-9, the reference patent teaches identical limitations to those of the instant application (claims 4-8).
Regarding claim 10, the reference patent teaches a deposition apparatus which forms a film on a substrate comprising a moving unit configured to move a target along a moving axis, a striker configured to generate an arc discharge, a driving unit configured to drive the striker so as to make a close state which the striker closes to a side surface around the moving axis of the target to generate the arc discharge, and a control unit configured to control movement of the target by the moving unit so as to change a facing position on the side surface of the target facing the striker in the close state (claim 1). 
The reference patent fails to explicitly teach the striker driving unit performs a rotation drive and a plane including a rotation trajectory of the striker by the rotation drive is parallel to an upper surface of the target. However, Grimm teaches a vacuum arc system wherein a clapper 10 (striker) is actuated by a movement mechanism 7 with a rotary electromagnet 9 (driving unit) such that it strikes the target 4 to ignite the arc evaporation in a close state, wherein the plane of the rotation trajectory is parallel to the top surface of the target (para 0016, 0018-0019; Fig. 2). 
Because Grimm teaches that such movement mechanisms were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to drive the striker of the reference patent using the movement mechanism of Grimm with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
	Regarding claim 11, the combination of the reference patent and Grimm fails to explicitly teach the moving axis is horizontal. However, because the direction “horizontal” depends on the angle at which it is viewed without any definition of “vertical” or stating what the axis is horizontal relative to, the combination of the reference patent and Grimm necessarily meets the limitation of “horizontal.” Alternatively, Nishimura teaches a horizontally oriented cathode moving axis (Fig. 3 – 22).
Because Nishimura teaches that such movement mechanisms were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to orient the target of the reference patent such that it is moved horizontally, as described by Nishimura, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 12, the reference patent teaches a deposition apparatus which forms a film on a substrate comprising a moving unit configured to move a target along a moving axis, a striker configured to generate an arc discharge, a driving unit configured to drive the striker so as to make a close state which the striker closes to a side surface around the moving axis of the target to generate the arc discharge, and a control unit configured to control movement of the target by the moving unit so as to change a facing position on the side surface of the target facing the striker in the close state (claim 1). 
The reference patent fails to explicitly teach the striker driving unit performs a rotation drive and a plane including a rotation trajectory of the striker is perpendicular to the moving axis. However, Grimm teaches a vacuum arc system wherein a clapper 10 (striker) is actuated by a movement mechanism 7 with a rotary electromagnet 9 (driving unit) such that it strikes the target 4 to ignite the arc evaporation in a close state, wherein the plane of the rotation trajectory is perpendicular to the axial direction of the target (para 0016, 0018-0019; Fig. 2). 
Because Grimm teaches that such movement mechanisms were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to drive the striker of the reference patent using the movement mechanism of Grimm with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). The movement direction of the reference claims is along the rotating axis (i.e. in the axial direction) and thus the combination of the reference patent and Grimm teaches the plane including a rotation trajectory of the striker is perpendicular to the moving axis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujii (US 20090065348 A1) teaches a striker that directly contacts the target surface as well as an electromagnet associated with the target.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797